Case 2:09-cr-20620-BAF-RSW ECF No. 71, PageID.1026 Filed 01/19/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                             Criminal No. 09-CR-20620

vs.                                                           HON. BERNARD A. FRIEDMAN

DONALD RAY BURROUGHS,

      Defendant.
____________________________/

                          OPINION AND ORDER DENYING
                    DEFENDANT’S MOTION FOR RECONSIDERATION

                 This matter is presently before the Court on defendant’s motion for

reconsideration [docket entry 68] of the Court’s order denying his motion for compassionate

release. The government has filed a response in opposition. Defendant has not replied.

Pursuant to E.D. Mich. LR 7.1(h)(2), the Court shall decide this motion without a hearing.

                 Defendant, currently confined at FCI-Allenwood Low in Allenwood,

Pennsylvania, seeks compassionate release under 18 U.S.C. § 3582(c)(1)(A)1 on the grounds that


       1
           Section 3582(c) states in relevant part:

                 Modification of an Imposed Term of Imprisonment.—The court
                 may not modify a term of imprisonment once it has been imposed
                 except that—

                 (1) in any case—

                 (A) the court, upon motion of the Director of the Bureau of
                 Prisons, or upon motion of the defendant after the defendant has
                 fully exhausted all administrative rights to appeal a failure of the
                 Bureau of Prisons to bring a motion on the defendant’s behalf or
                 the lapse of 30 days from the receipt of such a request by the
                 warden of the defendant’s facility, whichever is earlier, may
                 reduce the term of imprisonment (and may impose a term of
Case 2:09-cr-20620-BAF-RSW ECF No. 71, PageID.1027 Filed 01/19/21 Page 2 of 3




his medical conditions (“hypertension, hyperlipidemia, and chronic obstructive pulmonary

disease (COPD)”) increase the risk that he would experience serious health consequences if he

were to become infected by the coronavirus. Def.’s Br. at 5. The Court denied the motion

because, “[w]hile defendant does have medical conditions that put him at heightened risk if he

were to contract COVID-19, he has not shown that the risk at FCI-Allenwood Low is

unacceptable.” Op. and Ord. at 3 (PageID.1014). The Court noted the low number of COVID-

19 cases at Allenwood Low FCI (just one inmate testing positive at the end of August 2020)

where defendant is housed.

              In his motion for reconsideration, defendant indicates Allenwood Low “has now

confirmed cases of the COVID-19 virus and the spreading of it.” Def.’s Mot. for Recon. at 1.

The government acknowledges that the number of infected inmates has increased, but notes that

this number fluctuates daily. As of mid-January 2021, Allenwood Low reports that twenty-nine

inmates and fourteen staff members are infected. See https://www.bop.gov/coronavirus (last

visited Jan. 16, 2021).

              While the number of COVID-19 cases has risen at Allenwood Low, just as it has

elsewhere around the country and around the world, defendant has not presented any facts that

would lead the Court to alter its earlier conclusion that he “has shown, at most, that the

coronavirus poses a generalized risk, not that it poses an unacceptably high risk to him based



              probation or supervised release with or without conditions that
              does not exceed the unserved portion of the original term of
              imprisonment), after considering the factors set forth in section
              3553(a) to the extent that they are applicable, if it finds that—

              (i)    extraordinary and compelling reasons warrant such a
              reduction . . . .

                                              2
Case 2:09-cr-20620-BAF-RSW ECF No. 71, PageID.1028 Filed 01/19/21 Page 3 of 3




on his living circumstances and medical conditions.” Op. and Order at 4 (PageID.1015). As the

Court noted previously, compassionate release is an “extreme remedy,” id. (quoting United

States v. Shah, No. 16-20457, 2020 WL 1934930, at *2 (E.D. Mich. Apr. 22, 2020)), and it is

not warranted in this case. Accordingly,



                 IT IS ORDERED that defendant’s motion for reconsideration is denied.




                                                     s/Bernard A. Friedman
                                                     Bernard A. Friedman
 Dated: January 19, 2021                             Senior United States District Judge
        Detroit, Michigan


                                       CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on January 19, 2021.

 Donald Ray Burroughs, #44075-039                    s/Johnetta M. Curry-Williams
 Allenwood Low Federal Correctional Institution      Case Manager
 Inmate Mail/Parcels
 P.o. Box 1000
 White Deer, PA 17887




                                                       3
